Citation Nr: 0701297	
Decision Date: 01/17/07    Archive Date: 01/25/07	

DOCKET NO.  04-33 466	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1979 to 
July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for hepatitis C.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  A preponderance of the evidence of record is against a 
finding that the veteran's diagnosis of hepatitis C in 2003, 
some 20 years after service separation, is attributable to 
any incident, injury or disease incurred or aggravated in 
active military service.  


CONCLUSION OF LAW

The veteran did not incur hepatitis C during active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in January 2004, 
prior to the issuance of the adverse rating decision from 
May 2004 now on appeal.  That notification informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical records were 
collected for review, the veteran submitted certain private 
medical evidence, and records of the veteran's treatment and 
examination by VA have been collected for inclusion in the 
claims folder.  The veteran has also submitted numerous 
statements, medical journal articles and studies, and he 
provided sworn testimony at a hearing before the undersigned 
in March 2006.  All know available relevant evidence has been 
collected for review.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
specified diseases, including cirrhosis of the liver, which 
are shown to have become manifest to a compensable degree 
within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after  
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Finally, when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.  

Analysis:  The veteran filed his initial claim for service 
connection for hepatitis C in December 2003.  The evidence on 
file shows that the veteran was initially diagnosed as having 
hepatitis C in July 2003, some 20 years after he was 
separated from active military duty.  The service medical 
records do not contain any finding or diagnosis of hepatitis 
of any type, nor any abnormality of the liver or liver 
function.  During service, the veteran's military occupation 
was as an aviation mechanic.  

The veteran in this case completed a hepatitis C risk factors 
questionnaire, which is certainly consistent with the medical 
history he provided to health care providers during the 
pendency of this appeal, indicating that he had never used 
intravenous drugs, intranasal cocaine, engaged in high-risk 
sex, had hemodialysis, had any tattoos or body piercing, 
shared tooth brushes or razors, had acupuncture, or ever had 
a blood transfusion.  The veteran has consistently and 
credibly reported a significant absence of known risk factors 
or HCV infection throughout his lifetime, both during and 
subsequent to service.  

He has argued his belief that his otherwise most likely and 
probable risk factor for incurrence of HCV infection was 
inoculation during military service by air injection gun.  He 
has reported, consistent with the known documentary evidence 
regarding these guns, that he stood up for mass military 
inoculations where these guns were used on multiple 
individuals.  He submitted photographic evidence of air gun 
inoculations being performed during service, which he 
reported were individuals who he served with, and who were 
inoculated at the same time that he was inoculated by air gun 
injection.  

The veteran specifically reported that he did not recall 
whether individuals ahead of him in line had bled as a result 
of air gun inoculation, but reported that he bled 
significantly when so inoculated.  He reported that he did 
not recall any cleaning of the apparatus between multiple 
inoculations.  He said he had attempted to contact other 
individuals who had been inoculated with him during service, 
but had only been able to contact one such person, and that 
person did not have hepatitis C.  The veteran also reported 
that he had donated blood and plasma during service, but not 
thereafter.  

The veteran has also reported that he currently works as a 
maintenance technician in a nursing home, and that he has 
served as a volunteer emergency medical technician for 
approximately nine years, but that he is not certified or 
qualified to administer IV injections, that he always wore 
gloves, and to the best of his knowledge he had never been 
exposed to contaminated blood or other fluids during such 
service.  

In August 2004, the veteran was provided a VA examination 
with review of his claims folder.  His clinical history, as 
summarized above, was discussed in the report of examination.  
After review of the claims folder and physical examination, 
the physician noted the only possible source of exposure 
reported by the veteran was from vaccinations administered by 
air jet injectors during service, and possible sexual contact 
without barrier protection during service, but the physician 
also reported that the veteran's volunteer occupation as an 
EMT after service was also a possible risk.  Based upon 
examination and review of all evidence on file, this 
physician reported that the source of infection with 
hepatitis C for the veteran could not be determined based 
upon the available information.

In May 2005, a VA nurse practitioner wrote that if 
blood-to-blood contact resulted from the veteran's jet gun 
injections during service, "it is possible to have contracted 
the disease in this manner."  

Finally, the veteran submitted numerous medial journal 
articles and studies on the subject of hepatitis C.  The 
Board thoroughly reviewed these materials.  These materials 
collectively indicated that jet gun injection inoculations 
used during military service, and contaminated vaccines 
themselves, were shown to be a causal risk factor in HCV 
infections.  It was reported that hepatitis C infection rates 
were much higher in American military veterans, than in the 
American population generally.  It was noted that hepatitis C 
infection, while possible through sexual contact, was not a 
principal infection risk factor, and that the much greater 
risk involved blood transfer.  These articles also 
consistently reported the well-known fact that HCV infection 
is known to progress slowly and that it may take many years, 
even 20 to 30 years, to develop into a clinically overt liver 
disease, or to otherwise become sufficiently symptomatic for 
an individual to seek actual diagnostic testing.

A thorough and compassionate review of all of the evidence on 
file leads the Board to conclude that a preponderance of the 
evidence is against a finding that the veteran's HCV 
infection is attributable to any incident, injury or disease 
of active military service, whether by inoculation by air 
injection guns or otherwise.  Although the veteran reports 
very consistently and credibly that he has led a life which 
is essentially free of the known and most common risk factors 
for HCV infection, and that he strongly feels that the most 
likely source for his infection was air injection 
inoculations during service, the evidence supporting such a 
finding is entirely speculative in nature.  

The veteran's military occupation during service was not in 
the medical field, but was an aviation mechanic.  There is 
certainly no direct evidence of HCV (or any form of 
hepatitis) infection at any time during service, or evidence 
of liver cirrhosis to a compensable degree within one year 
after service separation.  

While the Board is certainly aware of the fact that it may 
and often does take many years from the time of initial 
infection until the time that symptoms may be sufficient to 
cause an individual to seek diagnostic testing, the fact 
remains that the veteran first tested positive for HCV 
infection some 20 years after he was separated from service.  
While the veteran credibly reports that he did not administer 
IV injections, and has always observed blood protection 
protocols, he is shown to have served as a volunteer 
emergency medical technician for many years prior to his 
initial diagnosis for hepatitis C in 2003.  As indicated by 
the VA physician who conducted the veteran's examination in 
August 2004, the source of the veteran's HCV infection is 
simply unknown, and likely unknowable.  

While there are certain credible arguments by the veteran and 
in the medical journal articles and studies submitted, this 
evidence collectively does not arise to an equipoise of 
evidence in support of the veteran's claim.  There is not 
reasonable doubt in this case because there is simply no 
clear evidence showing that the veteran's HCV infection was 
actually incurred during active military service from 1979 to 
1983.  Assuming, without conceding, that the veteran did not 
have HCV infection prior to service, pure probability theory 
alone would indicate a lesser opportunity for infection 
during the veteran's 4-year period of military service versus 
the 20-year period following service before the actual 
diagnosis was made.  

Indeed, the veteran at the time of his hearing before the 
undersigned clearly reported that his HCV infection had not 
become in any way symptomatic at the time it was discovered, 
and it was only blood work accomplished for other medical 
purposes which resulted in the initial discovery in 2003.  
The Board cannot grant the veteran service connection for 
hepatitis C infection on the basis of speculation.  

Although a nurse practitioner wrote that it was "possible" 
that the veteran's infection was incurred at the time of air 
gun inoculation, the possibility of infection at that time 
does not result in the equipoise of evidence both for and 
against such conclusion.  On balance, a preponderance of the 
evidence on file is against a finding that the veteran 
incurred HCV infection as a result of any incident or injury 
incurred during active military service.  


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


